Citation Nr: 1611372	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Y.B.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to August 1990.  He also had active duty training with the United States Army Reserve from October 1984 to March 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2012, May 2013, February 2014, December 2014, and November 2015, the Board remanded this for additional development.  The case is once again before the Board for appellate review.

The Veteran testified before the Board at a November 2011 hearing conducted at the RO.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the November 2011 hearing is no longer employed at the Board.  In a February 2013 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2014), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  He was informed that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  Although the February 2013 letter was sent to the Veteran's last known address, it was returned as undeliverable.  It appears that at least two attempts were made.  The Veteran has a duty to keep the Board apprised of his most current mailing address. Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that the duty to assist is not always a one-way street).  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.




REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

A May 2012 VA audiological examination report shows that the Veteran had normal hearing in the right ear and left ear.  On audiometric testing, pure tone thresholds in decibels were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
20
20
15
20
20

The Veteran's speech discrimination score on the Maryland CNC words list was reported as 92 percent for the right ear and 88 percent the left ear.  The examiner remarked that the Veteran's hearing loss was less likely than not related to active service.  The examiner noted that the Veteran showed normal thresholds throughout active service and that his hearing was still within normal limits.

The Board notes that as a result of the Veteran's May 2012 VA audiological examination, it appears that the criteria for a current bilateral hearing disability have been satisfied as he was assessed with Maryland CNC results less than 94 percent for both ears.  38 C.F.R. § 3.385 (2015).  The Board acknowledges, the May 2012 VA examination and two subsequent VA examiners determined that the Veteran did not have a hearing loss disability.  However, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  While a December 2015 VA audiological addendum report determined that the May 2012 Maryland CNC results must have been an invalid test result due to subsequent testing of the Veteran that showed Maryland CNC results above 94 percent, the Board finds that opinion to be highly speculative as the examiner did not provide an adequate rationale for why those test results were invalid.  Therefore, the Board finds the December 2015 VA audiological addendum report to be of negligible probative value.

Once VA provides an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the Board finds that an additional examination is necessary and the examiner must be instructed to concede that the Veteran has a current hearing loss disability for VA purposes, and provide a nexus opinion regarding this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The examiner should perform all indicated test and studies.  The entire claims file must be reviewed and the examiner must note that review.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service.  In providing the requested opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations and post service examination.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  The examiner should concede that the Veteran has a hearing loss disability for VA Disability purposes as specifically shown on the May 2012 VA examination results that showed Maryland CNC Test less than 94 percent for both ears, unless the examiner can explain with specificity why those results are invalid.  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be clearly set forth in a written report.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

